[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On December 18, 1991 the plaintiff filed a motion for contempt alleging that the defendant failed to pay one-half of all unreimbursed medical, dental, orthodontic expenses for the benefit of the minor child.
In reviewing the record it shows that Daly, J. ordered the defendant to . . . . "pay and keep current 1/2 of all unreimbursed medical, dental, orthodontia for the benefit of the minor child . . ."
At the hearing there was confusion over the defendant's present liabilities under the 1984 court order.
This court asked the plaintiff to submit her bills and after reviewing them, will make the following orders: CT Page 2377
    Defendant to pay Kenneth Lefkowitz, D.D.S. 11 Mountain Avenue Bloomfield CT 06002
    Orthodontist work:        $950.00 Unreimbursed dental:        47.50 ------- $997.50
Plaintiff to pay Lucy Hogan
    Overpayment by her to dentist:              $137.50
    1/2 unreimbursed medical bill:              32.50
    Costs:                      67.00 ------- $237.00
Payment to be made as follows: TEN DOLLARS ($10.00) per week to Lucy Hogan, TWENTY-FIVE DOLLARS ($25.00) per week to the dentist.
Court will modify the present child support orders to ONE HUNDRED FIFTY DOLLARS ($150.00) per week.
NORKO, JUDGE